          Case 2:20-cv-00649-CRE Document 43 Filed 08/24/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ASSOCIATED BUILDERS &                          )
CONTRACTORS OF WESTERN                         )
PENNSYLVANIA, et. al.                          )
                                               )
                       Plaintiffs,             )
                                               )
               v.                              )   CIVIL ACTION NO: 2:20-cv-649
                                               )
COMMUNITY COLLEGE OF                           )
ALLEGHENY COUNTY, et. al.                      )
                                               )
                                               )
                       Defendants.             )


            MOTION TO DISMISS FIRST AMENDED COMPLAINT
   PURSUANT TO F.R.C.P. 12(b)(1) and 12(b)(6) BY THE PITTSBURGH REGIONAL
                  BUILDING TRADES COUNCIL, AFL-CIO


       Defendant Pittsburgh Regional Building Trades Council, AFL-CIO, respectfully moves

this Court for an Order dismissing the First Amended Complaint in the above-captioned matter

in its entirety, pursuant to Rule 12(b)(1), F.R.C.P., because Plaintiffs have failed to establish the

Court’s subject matter jurisdiction, and pursuant to Rule 12(b)(6), F.R.C.P., because Plaintiffs

have failed to state any claims upon which relief may be granted. The reasons supporting this

Motion are set forth in the accompanying Memorandum in Support of Motion to Dismiss.

                                               Respectfully Submitted,

                                               /s/ Victoria L. Bor
                                               Victoria L. Bor, Esquire
                                               DC 288852
                                               Jonathan D. Newman, Esquire
                                               DC 449141
                                               Sherman Dunn, P.C.
                                               900 Seventh Street, N.W. Suite 1000
                                               Washington, D.C. 20001
                                               202/785-9300
        Case 2:20-cv-00649-CRE Document 43 Filed 08/24/20 Page 2 of 2




                                   Joshua M. Bloom, Esquire
                                   PA 78072
                                   Joshua Bloom & Associates, P.C.
                                   3204 Grant Building
                                   310 Grant Street
                                   Pittsburgh, PA 15219
                                   412/288-6000

                                   Counsel for Defendant Pittsburgh Regional
                                   Building Trades


August 24, 2020




                                      2
